256 S.E.2d 808 (1979)
297 N.C. 455
Ruby Buie PARRIS
v.
GARNER COMMERCIAL DISPOSAL, INC., William D. King and Aetna Life and Casualty Company, Inc.
Supreme Court of North Carolina.
June 5, 1979.
Jones, Hewson & Woolard, (Casualty Co.), Womble, Carlyle, Sandridge & Rice, (Disposal), J. Calvin Cunningham, (King), for defendants.
Burke, Donaldson & Holshouser, for plaintiff.
Defendant's notice of appeal and petition for discretionary review under G.S. § 731. 40 N.C.App. 282, 253 S.E.2d 29. Petition denied.
Motion of the plaintiff to dismiss the appeal for lack of substantial constitutional question. Allowed.